                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

    IN RE:                                            )        BANKRUPTCY CASE NO.
                                                      )
    SARAI SERVICES GROUP, INC 1.,                     )               18-82948
                                                      )
              DEBTOR.                                 )             CHAPTER 11


      OBJECTION TO CONFIRMATION OF THIRD AMENDED JOINT PLAN OF
    REORGANIZATION OF DEBTORS SARAI SERVICES GROUP, INC., SGGWWJV
               LLC, AND SARAI INVESTMENT CORPORATION

       COMES NOW J. Thomas Corbett, United States Bankruptcy Administrator for the
Northern District of Alabama (the “BA”), by and through the undersigned counsel of record, and
hereby objects to confirmation of the Third Amended Joint Plan of Reorganization of Debtors
Sarai Services Group, Inc., SGGWWJV LLC, and Sarai Investment Corporation (“Plan”) (Doc. #
425) and states as follows:

        1.      The Debtors have not filed Operating Reports for January and February 2020.

        2.      The Debtors have not filed the Quarterly Fee Statement for period ending
                December 31, 2019.

        3.      The Debtors have not paid the required Quarterly Fees for the period ending
                December 31, 2019.

        4.      The failure to abide by basic reporting requirements and pay statutory fees are both
                indicative of an inability to effectively reorganize and to carry out the terms of the
                proposed Plan. Such is evidence of that the Plan is not feasible. As such, the Plan
                is not confirmable under 11 U.S.C. Section 1129(a)(11).

        5.      The Debtors noncompliance with basic reporting requirements and pay statutory
                fees make the Plan unconfirmable under 11 U.S.C. Section 1129(a)(1) and (2).

        6.      The BA joins in the Internal Revenue Service’s Objection to Confirmation (Doc.
                462).

        WHEREFORE, PREMISES CONSIDERED, the BA hereby requests this Court sustain
this objection and deny confirmation of the Plan.


1
        In addition to Sarai Services Group, Inc., the Debtors include the following: SSGWWJV LLC, Case No.
18-82949-CRJ11; Sarai Investment Corporation, Case No. 18-82950-CRJ11; and CM Holding, Inc., Case No. 18-
82951-CRJ11.




Case 18-82948-CRJ11             Doc 466
                                    464 Filed 03/16/20 Entered 03/16/20 13:58:33
                                                                        12:12:30                       Desc
                                  Main Document    Page 1 of 2
       Respectfully submitted this the 16th day of March, 2020.


                                                     /s/ Robert J. Landry, III
                                                     Assistant U.S. Bankruptcy Administrator
                                                     Bar ID No. ASB-3091-L55R
                                                     Robert_Landry@alnba.uscourts.gov

OF COUNSEL:
United States Bankruptcy Administrator
Northern District of Alabama
1129 Noble Street, Room 117
Anniston, Alabama 36201
(256) 741-1540




                                    CERTIFICATE OF SERVICE

I hereby certify that on the 16th day of March, 2020, I have served a copy of the foregoing via
email on the parties listed below:

Tazewell Shepard
Tazewell Taylor Shepard, IV
Attorneys for Debtor
taze@ssmattorneys.com
ty@ssmattorneys.com


                                                     /s/ Robert J. Landry, III




                                                2




Case 18-82948-CRJ11         Doc 466
                                464 Filed 03/16/20 Entered 03/16/20 13:58:33
                                                                    12:12:30                 Desc
                              Main Document    Page 2 of 2
